The appeal is upon exceptions taken by the ward, appellant, on the final settlement of his guardian, appellee. After deliberate examination of the evidence, we feel convinced that appellant paid fairly his way at least by his labor on appellee's farm, and that appellee's charge of $120 per annum for support should not have been allowed. Further than this we are unwilling to go, in derogation of the conclusions of fact reached in the trial court. No error appears in the other rulings excepted to. The judgment will be reversed, and the cause remanded to the probate court, with direction to enter judgment in accordance with this opinion. Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.